DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/996086 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/131914 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/165134 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/197284 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (# US 2016/0333208) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036).
Gotou et al. discloses:
1. An ink (see Abstract) comprising: 
an organic solvent (see Abstract; [0033]-[0045]); and 
a coloring material ([0062]-[0070]), 
4. The ink according to claim 1, wherein the ink has a dynamic surface tension of 32 mN/m or more at 15 msec (less than 34 mN/m; see Abstract; [0009]; [0018]).
5. The ink according to claim 4, wherein the ink has a dynamic surface tension of 39 mN/m or less at 15 msec (less than 34 mN/m; see Abstract; [0009]; [0018]).
6. The ink according to claim 1, further comprising a surfactant ([0102]-[0104]).
7. The ink according to claim 6, wherein a proportion of the surfactant in the ink is from 0.2 to 2.0 percent by mass (0.5 to 3.0%; [0134]).
8. The ink according to claim 1, wherein a proportion of solid content in the ink is from 5 to 12 percent by mass (see Examples).
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium ([0194]-[0223]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium; the ink of claim 1; a container that contains the ink; and a discharging device configured to discharge the ink ([0194]-[0223]).
11. The ink according to claim 1, wherein said organic solvent is present in an amount of 10 to 60 percent by mass (30 to 60%; [0048]-[0049]).
12. The ink according to claim 1, wherein said organic solvent is at least one organic solvent selected from the group consisting of polyhydric alcohols, ethers, nitrogen- containing heterocyclic compounds, amides ([0041]), amines and sulfur-containing compounds.
13. The ink according to claim 1, wherein said organic solvent is at least one organic solvent selected from the group consisting of ethylene glycol, diethylene glycol ([0046]), 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 3-methy1-1,3-butane diol, triethylene glycol, polyethylene glycol, polypropylene glycol, 1,2-pentanediol, 1,3-pentanediol, 1,4-pentanediol, 2,4-pentanediol, 1,5-pentanediol, 1,2-hexanediol, 1,6-hexanediol, 1,3-hexanediol, 2,5-hexanediol, 1,5-hexanediol, glycerin, 1,2,6-hexanetriol, 2-ethyl-1,3-hexanediol, ethyl-1,2,4-butane triol, 1,2,3-butanetriol, 2,2,4- trimethy1-1,3-pentanediol, petriol, ethylene glycol monoethylether, ethylene glycol monobutyl ether, diethylene glycol monomethylether, diethylene glycol monoethylether, diethylene glycol monobuty] ether, tetraethylene glycol monomethylether, propylene glycol monoethylether, ethylene glycol monophenylether, ethylene glycol monobenzylether; 2- pyrrolidone, N-methyl-2-pyrrolidone, N-hydroxyethyl-2-pyrrolidone, 1,3-dimethyl-2- imidazolidinone, €-caprolactam, y-butyrolactone, formamide, N-methylformamide, N,N- dimethylformamide, 3-methoxy-N,N-dimethy] propioneamide, 3-buthoxy-N,N-dimethy] propioneamide; monoethanolamine, diethanolamine, triethylamine; dimethyl! sulfoxide, sulfolane, thiodiethanol, propylene carbonate, and ethylene carbonate ([0033]-[0055]).
14. The ink according to claim 1, wherein said organic solvent comprises an amide in an amount of 0.05 to 10 percent by mass ([0044]-[0048]).
15. The ink according to claim 1, further comprising a resin ([0135]-[0147]).
16.  The ink according to claim 15, wherein said resin is at least one resin selected from the group consisting of a urethane resin ([0090]), a polyester resin ([0137]), an acrylic-based resin, a vinyl acetate-based resin, a styrene-based resin, a butadiene-based resin, a styrene- butadiene-based resin, a vinylchloride-based resin, an acrylic styrene-based resin and an acrylic silicone-based resin ([0137]).
17. The ink according to claim 15, wherein said resin is a urethane resin having a glass transition temperature from -20 to 70 °C (higher than -30 degree C; [0163]). 
18. The ink according to claim 1, wherein said ink has a viscosity at 25°C of 5 to 30 mPass (5 to 25 mPas; [0185]). 
Gotou et al. explicitly did not discloses:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
2. The ink according to claim 1, wherein the ink has a bulk modulus of 2.9×109 Pa or more.
3. The ink according to claim 2, wherein the ink has a bulk modulus of 3.0×109 Pa or less.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), “The period of time T4 between termination of the auxiliary plus 45 and “break off” of a droplet 46 is typically 60 microseconds”; column: 8, line: 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Gotou et al. by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image, the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Gotou et al. by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
With respect to claim 2 & 3, the bulk modulus of ink is a property of the composition. However, Gotou et al. discloses exactly same ink composition as applicant discloses in their own specification. The bulk modulus is property of the composition, which constant to the material. Therefore, the ink composition discloses by the Gotou et al. obviously have bulk modulus of 2.9×109 Pa or more; and the bulk modulus of 3.0×109 Pa or less.


Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant maintains that “Howkins fails to disclose an ink droplet breakage time, but rather discloses an operation method which provides for an earlier break-off of an ink droplet. The method of Howkins is described beginning at column 2, lines 20, where a first pulse is applied to a transducer to initiate ink droplet ejection, followed by application of a second pulse, prior to ink droplet ejection, which causes earlier break-off of the droplet of the orifice.”
Examiner respectfully disagrees. According to present claimed language, applicant just claiming “the ink has droplet breakage time of 17.0 msec or less.” Howkins clearly teaches that to stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), “The period of time T4 between termination of the auxiliary plus 45 and “break off” of a droplet 46 is typically 60 microseconds”; column: 8, line: 45-50), which reads on the present claimed language. Therefore argument is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853